Order entered April 9, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00387-CV

           PRESTONWOOD TRADITION, LP, ET AL., Appellants

                                         V.

           DIANA TANNERY, INDIVIDUALLY, ET AL., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03737-B

                                      ORDER

      As directed to do so, appellants have filed written verification of payment

for the clerk’s record. Accordingly, we ORDER Dallas County Clerk John F.

Warren to file the clerk’s record no later than April 20, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                              /s/    KEN MOLBERG
                                                     JUSTICE